Title: To James Madison from Alexander White, 14 February 1795
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 14th. February 1795
Your favr. of 2d instant came to hand in course of Post. What a man wishes he will readily believe, I feel a confidence that the accounts of Jay’s successful negotiation are well founded, and that a general Peace in Europe is an event not remote. These circumstances I consider as ensuring the prosperity of our own Country, and I flatter myself that the proceedings of the present Session will go far towards promoting internal peace, content and security. Sixty Millions of debt is a burden we should wish to be rid of—although the honest Farmer, the Militia Man and the veteran Soldier or their Widows and Children dispersed throughout the Union, were quarterly receiving the interest of their well earned Services at the hands of a grateful Country, but situated as the debt is, there are other sensations which induce a wish for a speedy discharge of it. I therefore hope a difference of opinion with respect to the mode of taxation will not prevent the business from being put in a fair train before the rising of Congress. The perfecting the militia Law I consider as another important object.
The beginning of winter was rather unfavourable, but we have lately had fine Snows, and I hope the grain will yet be good. Adieu—and believe me Yours &c
Alexr White
P. S. A Gentleman from Baltimore informs me Jays dispatches are arrived, with the Treaty with England—but that there is little prospect of Peace in Europe, the Belligerent Powers making immense preparations for another Campaign.
